Citation Nr: 1623715	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-07 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The appeal was previously before the Board in July 2012 and June 2014, when it was remanded for additional development. 

In April 2012, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who has since retired from the Board.  The Board sent the Veteran and his representative a March 2016 letter offering him an opportunity to testify at another hearing before a VLJ who would participate in the decision.  See 38 U.S.C.A. § 7107(c) (West 2014);  38 C.F.R. § 20.707 (2015).  The Veteran responded and indicated that he did not wish to appear at another hearing; accordingly, the Board will proceed to the merits of the appeal without scheduling a new hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded the issue of service connection for hypertension in July 2012 and June 2014.  The June 2014 remand referenced specific August 2002 and February 2003 records showing elevated glucose levels; a September 2002 laboratory report showing elevated hemoglobin A1c (HgbA1c), which is a blood test for diabetes; and a September 2003 notation that the veteran was "told before that he was mild diabetic."  The case was remanded for a medical opinion or examination based upon the totality of the record.  The subsequent August 2014 VA medical opinion did address pre-2009 records but limited its consideration to records beginning in 2004.  The examiner cited to the Veteran's history of having an HgbA1c checked 24 times since 2004 and being below 6.5 but did not discuss this in the context of the aforementioned and earlier records indicating potential pre-diabetic findings.  This raises the question of whether the examiner's opinion was based upon a complete and accurate factual history.  Thus, an additional VA medical opinion is necessary to address the 2002 and 2003 records.  See Stegall v. West, 11 Vet. App 268 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion to address the etiology of the Veteran's hypertension. The claims file must be made available to the provider for review.  Based on the review of the record, the opinion should answer the following questions:

(a) Is it at least as likely as not (a 50% or greater probability) that the Veteran's hypertension is proximately due to or caused by his diabetes mellitus?

In making this determination, the provider should address the August 2002 and February 2003 records showing elevated glucose levels and the September 2002 laboratory report showing elevated hemoglobin A1c.  The provider should also address the September 2003 private treatment record in which it was noted that the Veteran had been "told before that he was mild diabetic" as well as the Veteran's claim at the April 2012 hearing that he has had borderline diabetes since the 1980s.

(b) Is it at least as likely as not (a 50% or greater probability) that the Veteran's hypertension has been aggravated by (increased in severity due to) his diabetes mellitus? 

The examiner must explain the reasoning for all opinions, with citation to supporting clinical data and/or medical texts or treatises as deemed appropriate.

3.  Then, the claim must be readjudicated.  If the claim remains denied, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




